Title: To John Adams from Robert Morris, 20 September 1783
From: Morris, Robert
To: Adams, John


          Second
            Sir
            Office of Finance 20 September 1783
          I have been duly honored with your Excellency’s favors of the fifth tenth and eleventh of July— I have taken the Liberty to make some Extracts from the two latter which are transmitted in a Letter to the Governor of Massachusetts Copy whereof is enclosed— Permit me Sir to give my feeble Approbation and Applause to those Sentiments of Wisdom and Integrity which are as happily expressed as they are forcibly conceived.— The Necessity of strengthening our Confederation providing for our Debts and forming some fœderal Constitution begins to be most seriously felt; But unfortunately for America the narrow and illiberal Prejudices of some have taken such deep Root that it must be difficult and may prove impracticable to remove them.
          I agree with you Sir in Opinion that the late Peace was not all Circumstances considered a bad one for England. It is undoubtedly a Peace equally glorious to, and necessary for America. All Ranks of Men in this Country feel as well as perceive the Benefits of it; and the Fault-Finders (for such Men there always will be) are borne down by the general Torrent of Applause—
          I was happy to learn by the Washington Packet that you intended a short Trip to Amsterdam for the Purpose of urging on the Loan. I hope you may have met with the Success due to your Zeal and Abilities, I shall ask no greater—
          with perfect Respect / I have the Honor to be / Sir / your Excellency’s / most obedient / and / humble Servant
          Robt Morris
         